Mr. Justice Jones,
concurring. I concur on the ground that the complaint, under a liberal construction, contains allegations which tend to show a cause of action under the last clause of sec. 1861, which provides that '■'■any person * * who shall accept or receive * * any moneys * * in furtherance thereof (i. e., in furtherance of the making or execution of a contract for the future sale of cotton, &c., as are declared void under sec. 1859), shall be held liable in an action by the party to recover the amount or value of the moneys so received, &c.”